Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno et al. (U.S. Pat. No. 5,474,021) in view of Imai et al. (U.S. Pat. No. 5,127,983) in view of Margrave et al. (Mechanism of Diamond Growth by chemical vapor deposition on diamond (100), (111), and (110) surfaces: Carbon-13 studies; J. Appl. Phys.; 70 (); August 1991).
Regarding claims 26, 27, 31, 32, 33, Tsuno et al. teaches a method of epitaxially growing diamond on a surface which is formed by a plurality of single-crystalline diamond plates from a vapor phase containing at least carbon and hydrogen which providing two or more single crystal diamond substrates adjacent to one another in a diamond growth chamber, wherein each single crystal diamond substrate include at least a top surface, a side surface and an another side surface adjacent to the side surface (column 3, lines 5-10; 7A, 7B, 9A, 9B, 9C). Tsuno et al. teaches idiomorphic single-crystalline diamond having a surface consisting substantially of a {100} plane is prepared (column 3, lines 10-15).  Tsuno et al. teaches a crystal which is enclosed with six {100} planes and eight {111} planes is available as an idiomorphic diamond crystal (column 3, lines 23-30). Tsuno et al. does not teach a {110} for the side surface.
Imai et al. teaches a single crystal of a high-pressure phase material, such as a diamond (column 1, lines 5-10).  Imai et al. teaches according to the present method a substrate serving as a core for a vapor-phase growth, is prepared by forming a plurality of single-crystalline plates of a high-pressure phase material (column 3, lines 45-60). Imai et al. teaches the growth plane (tope surface) is a {100} plane while the side surface is a {110} plane Figure 5.
  Margrave et al. teaches the mechanism of diamond growth by hot-filament chemical vapor deposition (abstract).  Margrave et al. teaches diamond films grown on ( 100) and (110) substrates showed only a sharp Raman fundamental line near 1300 cm -1  (in addition to the 1332 cm -1 substrate peak), indicating the absence of graphite (page 1697, paragraph 7).  It is the position of the Office that it is obvious to try with a reasonable expectation of success to use the {110} plane as the side surface for the diamond crystal plate as taught by Tsuno et al. because diamond grown on the {110} plane produces diamond film without graphite. 
It is the position of the Office the diamond substrate plates taught by Tsuno et al. in view of Imai et al. in view of Margrave et al., i.e. a substrate with a {100} growth surface, a substrate with {110 side surface and {111} corner surface, would meet the claimed single crystal diamond surface.     
Regarding claims 28, 29, 30, 34 and 38, Tsuno et al. teaches substrates were 4 mm by 4 mm in size and 2.0 mm in thickness (column 10, lines 35-45). Tsuno et al. teaches x-ay diffraction that every substrate had a deviation of not more than 2 ° in plane orientation from each index plane.  Tsuno et al. teaches the difference in height between principal surface of the plane is not more than 10 microns and the surface roughness is not more than 0.1 in Rmax (column 8, lines 25-40).
Regarding claims 35-37, Tsuno et al. does not specify lateral growth of the diamond fuses the side surfaces that are in contact but it is the position of the Office the method taught by Tsuno et al. in view of Imai et al. in view of Margrave et al. would produce the results claimed by applicant because the method of producing is commensurate with applicant’s claimed method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday- Thursday Noon- 1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        11/30/2022